125 U.S. 696
8 S.Ct. 1392
31 L.Ed. 855
In re ROYALL.
February 20, 1888.

The case of Royall v. State of Virginia, 7 Sup. Ct. Rep. 826, having been decided in favor of the plaintiff,
Leigh Robinson, for petitioner, William L. Royall, presented to this court the following petition: 'To the Honorable Judges of the Supreme Court of the United States: Your petitioner, William L. Royall, would respectfully show that in a prosecution against him in the hustings court of the city of Richmond, by the commonwealth of Virginia, he was convicted and sentenced to pay a fine of fifty dollars. Your petitioner applied to the supreme court of appeals of said state for a writ of error to reverse this judgment, but that court refused to award the same. Your petitioner then applied to his honorable court for a writ of error, which was awarded, and the judgment of the supreme court of appeals of Virginia was reversed at the last term of this court, and this court's mandate was sent to said supreme court of appeals, directing it to reverse the judgment of said hustings court. Your petitioner placed the mandate of this court in the hands of Hon. L. L. LEWIS, president of the supreme court of appeals of the state of Virginia, in the month of June, 1887, and prayed that such proceedings might be taken as would cause the judgment of said hustings court to be reversed. Nevertheless, up to this day, said supreme court of appeals of the state of Virginia has taken no action in the matter, and the judgment and sentence of said hustings court of the city of Richmond against your petitioner remain in full force and unreversed. Your petitioner prays, therefore, that this honorable court will take such action in the premises as will cause said judgment to be reversed. The said supreme court of appeals and the said hustings court are both in session at this time.
'WM. L. ROYALL.'
[
WAITE, C. J.


1
This motion is denied. It does not appear that the petitioner has ever applied to the supreme court of appeals of Virginia to carry the mandate of this court into effect.